  Case: 3:20-cv-00038-JMH Doc #: 8 Filed: 05/20/20 Page: 1 of 1 - Page ID#: 32



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at FRANKFORT

 SAMUEL MCCULLUM,                        )
                                         )
       Petitioner,                       )                Civil No.
                                         )             3:20-cv-38-JMH
 v.                                      )
                                         )
 RODNEY BALLARD, ET AL.,                 )                JUDGMENT
                                         )
       Respondents.                      )

                          ***     ***    ***     ***
      Consistent with the Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby

ORDERED and ADJUDGED as follows:

      (1) Samuel McCullum’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 [DE 1] is DENIED.

      (2) This action is STRICKEN from the Court’s docket.

      (3) This is a FINAL and APPEALABLE Judgment, and there is no

just cause for delay.

      This the 20th day of May, 2020.
